 


109 HR 1231 IH: Legal Benefits Tax Fairness Act of 2005
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1231 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Cole of Oklahoma introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to restore and make permanent the exclusion from gross income for amounts received under qualified group legal services plans and to repeal the limitation on the amount of the exclusion. 
 
 
1.Short titleThis Act may be cited as the Legal Benefits Tax Fairness Act of 2005.  
2.Exclusion for amounts received under qualified group legal services plans restored and made permanent 
(a)In generalSection 120 of the Internal Revenue Code of 1986 is amended by striking subsection (e). 
(b)Repeal of limitation on amount of exclusionSubsection (a) of section 120 of such Code is amended by striking the last sentence. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
 
